Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 12, 2022 amends claims 1, 5, 7, 12-14,  and 17-18.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on October 12, 2022 regarding the newly presented claim limitations have been fully considered and are unpersuasive and/or moot as shown in the rejections that follow.  The newly presented claims, which necessitate a new grounds of rejection, are taught by Cheng as shown in the rejections that follow.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the first clause and the second clause of claim 1 recites “… an activity …”.  It is unclear whether “an activity of the user” as recited in the second clause of claim 1 is referring to back to “an activity by a user” recited in the first clause or is introducing a second activity.  There is an antecedent basis issue between the first clause and the second clause.
Dependent claims 2-11 fail to resolve the deficiencies of independent claim 1.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.
Appropriate amendments are required to address the above rejection.  No new matter should be added.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cheng et al. (US 2019/0224576).
Regarding claim 1, Cheng teaches a computer-implemented method for imposing a physical action based on an activity, the method comprising: (see Cheng at [0014] and at [0034] in conjunction with Fig. 1, which discloses a system for encouraging customers to travel to and shop at retail stores in which the system includes a central processing center or server 102.)
storing multiple rules in a data structure, each rule of the multiple rules indicating a physical action to be performed in response to an activity by a user; (see Cheng at [0014] and at [0034] which discloses a central processing center or server 102 and a data storage device 104; see Cheng at [0036] which discloses that a data storage device 104 is any type of memory storage device; see Cheng at Fig. 1 which discloses the server 102 communicatively coupled to the data storage device 104.  See Cheng at [0012] which discloses that in one example, the customer scans their sales receipt to obtain rewards, which can be redeemed in purchasing building elements; see Cheng at [0040] which discloses that the sensor 112 is configured to collect sales data of products purchased by the customer at the home retail store, and based upon the collected sales data, assign awards to the customer, that in one example, the sensor 112 scans sales data, item numbers, and other information or identifiers from the receipt, that in another example, the products include identifiers (e.g., paper tags or electronic tags) and the sensor 112 scans these tags, that the control circuit 108 processes this information using algorithms well-known to those skilled in the art that convert the scanned information into digital information, and recognizes the information.  Cheng at [0040] further discloses that the control circuit 108 may then (once the sales information has been recognized) assign rewards or points to the customer, and that alternatively, the sales information may be sent to the server 102, which evaluates the information, assigns points, and communicates the points to the mobile electronics device 106.  Cheng at [0041] further discloses that as the customer checks out at a sales register, the information may be collected automatically (e.g., using cameras or other sensors at the sales register area) or by a clerk ( e.g., who scans the product, for instance, using a hand-held scanner or by directing the product to a scanner at the sales register area), and that this information is then sent to the server 102, which assigns points (or other types of rewards indicators).  Examiner notes that the foregoing passages disclose many different activities a user may perform, based on various rules to earn points and/or rewards.  Examiner notes that information sent to the server is processed by the server by way of one or more rules such that points or other types of rewards are assigned to a customer.  Examiner further notes that the information processed at the server corresponds to data being processed using one or more rules that assigns points to the customer.  Examiner further notes that the information is generated by way of an activity performed by the customer, such as scanning his sales receipts or by checking out at a sales register, for example.  Examiner notes that these rules must be stored in a data structure such as Cheng’s data storage device in order for the rules to be used or applied.
Also, see Cheng at [0044] to [0048] which discloses many different ways a customer can earn points.  Cheng at [0046] discloses that in one particular example, one or more members of a team travels to a non-home store. The team member logs into (or registers with) the server at the non-home store, that the team member then "attacks" the structure (e.g., a castle) hosted by the server at the non-home store, and that team points are assigned based upon the results (e.g., the relative success) of the “attack.”  Cheng at [0046]  further discloses that a certain number of team points are assigned for knocking down or dislodging portions of the structure and that the larger the dislodgment, the greater number of points assigned.  Furthermore, for example, see Cheng at [0047] which discloses earning points by “defending” their home structure (e.g., a castle) from attacks.  Examiner maps the various ways to earn points to rules and that the process of earning these points as activities performed by a user.  Also, see Cheng at [0048] which discloses that rewards and prizes may be redeemed by way of submitting an electronic submission form and that submission of the electronic form generates control signals to control an automated vehicle or robot to retrieve a reward and deliver it to the customer, which corresponds to another rule for redeeming points via an electronic form submission in return for a reward.  Furthermore, the Examiner notes that the retrieval of a reward and delivery to the customer corresponds to the physical action.  Therefore, Cheng teaches the newly presented limitations.)
receiving, by a computing device, an activity message including data indicative of an activity of the user; (see Cheng at [0014] and at [0034] which discloses a central processing center or server; see Cheng at [0040-0041] which discloses that rewards or points may be accumulated through product purchases or by way of visiting a retail store; Cheng at [0048] discloses submission of an electronic form to redeem rewards and prizes.  Examiner maps the central processing center or server to the computing device.  Examiner notes that the submission of an electronic reward form corresponds to an activity message.  As previously stated, Examiner mapped scanning of sales receipts of product purchases and checking out at a sales register to one or more activities of a user.)
retrieving, by the computing device, at least one rule of the multiple rules from the data structure based on the data indicative of the activity of the user; (Examiner previously mentioned various rules to earn points, rewards, and prizes; one of the plurality of rules that may be executed by the server 102 communicatively coupled to the data storage device 104 may correspond to redeeming a product from the shelves of a store in response to the submission of an electronic form.)
identifying, by the computing device, the physical action for said activity of the user from the at least one rule; (see Cheng at [0048] which discloses control signals that control an automated vehicle, such as an aerial drone, to retrieve a product from the shelves of a store and deliver it to the customer; Examiner maps the dispatching (retrieval and delivery of a product) of the aerial drone to the physical action.)
and transmitting, by the computing device, an order for the identified physical action to an endpoint, whereby the endpoint commands a drone to perform the physical action as a response to the activity of the user (see Cheng at [0048] which discloses that the electronic form may be submitted to a reward processing device which forms control signals from a control circuit that control an automated vehicle, such as an aerial drone or robot; Cheng at [0048] further discloses that the automated vehicle or robot delivers it to the customer either in the store or at a location external to the store.  Examiner maps the electronic form to the order for the physical action.  Examiner maps the control signals to the endpoint commands.  Examiner maps the control circuit located in the store (or location external to the store) as an endpoint.)
Regarding claim 2, Cheng teaches the computer-implemented method of claim 1, wherein the activity message further includes an identifier associated with a sponsor of the at least one rule; and wherein retrieving the at least one rule includes retrieving the at least one rule further based on the identifier associated with the sponsor (see Cheng at [0031] which discloses that a sensor is configured to collect sales data of products purchased by the customer at the home retail store by scanning the identifiers on the products or identifiers on a sales receipt and that the control circuit is configured to based upon the collected sales data, assign awards to the customer; Examiner maps the home retail store to the sponsor for which rewards and prizes can be redeemed.)
Regarding claim 5, Cheng teaches the computer-implemented method of claim 1, wherein retrieving the at least one rule includes searching in the data structure for the at least one rule from the multiple rules, based on the data indicative of the activity of the user and an identifier associated with one of a sponsor of the at least one rule and the user (see Cheng at [0049] which discloses that the electronic representation of a building is modified and physically transformed.  Cheng at [0049] discloses that multiple customers, by their actions physically change this representation and that in aspects, a data structure that is utilized to represent the building is physically transformed. The physical transformation of the data structure, in examples, may change the size, layout, and/or contents of the data structure.  Examiner notes that the data structure is utilized such that the representation of the building changes based on customer actions and that a data structure representing the building is physically transformed.  Examiner notes that various actions of multiple customers generate various representations of the building changes.  This corresponds to the multiple rules utilized by the data structure.)
Regarding claim 7 Cheng teaches the computer-implemented method of claim 1, wherein storing the multiple rules in the data structure includes storing the at least one rule in the data structure based on an input from a sponsor of the at least one rule, the sponsor including a merchant associated with the activity (see Cheng at [0034] in conjunction with Fig. 1 which discloses a system 100 at a home retail store 101 that includes a central processing center or server 102 and a data storage device 104; Cheng at [0043] discloses that the control circuit forms a modified electronic representation of the building or physical fabrication including the purchased one or more electronic building elements, and that the control circuit 108 uploads the modified electronic representation of the building or physical fabrication to the central processing center 102 for sharing with and modifying by other customers, and that it will be appreciated that this centralized architecture of storing an up-to-date electronic representation at a central location accessible to multiple users.  Also, see Cheng at [0049] which discloses that multiple customers, by their actions physically change this representation and that in aspects, a data structure that is utilized to represent the building is physically transformed.  Cheng at [0049] further discloses that the physical transformation of the data structure, in examples, may change the size, layout, and/or contents of the data structure.  Examiner notes that the data structure is utilized such that the representation of the building changes based on customer actions and that a data structure representing the building is physically transformed.  Examiner maps the various representations of the building changes based on the multiple rules utilized by the data structure and that the rules must be stored into the data structure.  Examiner further notes that the home retail store acts as a merchant to customers of its store.)
Regarding claim 8, Cheng teaches the computer-implemented method of claim 1, further comprising identifying the endpoint based on the identified physical action, prior to transmitting the order to the endpoint (see Cheng at [0048] which discloses that an electronic from may be submitted to a reward processing device (e.g., a control circuit), which forms control signals that control an automated vehicle (e.g., an automated ground vehicle or aerial drone) or robot to retrieve a reward (e.g., a product from the shelves of the store) and deliver it to the customer (e.g., either in the store or at a location external to the store).  Examiner notes that a destination or endpoint is identified prior to the action of dispatching a drone to either the store or at a location external to the store.)  
Regarding claim 11, Cheng teaches the computer-implemented method of claim 1, wherein the activity includes one of: storing a payment account credential in an application or on-file with a merchant; signing up for a loyalty or rewards account; downloading, installing and/or registering an application; initiating a transaction to a payment account which exceeds a transaction amount; initiating a transaction to a payment account which exceeds a transaction count; and/or initiating a transaction to a payment account for a specific product (see Cheng at [0012] and at [0039] which discloses that a customer registers to play a game at their home retail store by way of entering information such as a login information including a username and a password via an interface, which corresponds to registering an application.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0224576) in view of Boppert et al. (US 2012/0054000).
Regarding claim 3, Cheng does not expressly teach the computer-implemented method of claim 1, further comprising: receiving a notification of completion of the physical action from the endpoint; and transmitting a notification to the user indicating completion of the physical action, in response to the notification of completion from the endpoint, in real-time or near real-time relative to the activity of the user which, in a related art, Boppert teaches (see Boppert at [0046] which discloses that a in case the delivery of the redeemed reward to the customer's premise may take a pre-fixed number of days, rewards program module 110 may notify the customer about the successful completion of the redemption and indicate the expected delivery date of the redeemed reward. The notification may be in the form of an electronic message.  Boppert at [0046] further discloses that the electronic message may be an e-mail, Short Messaging Service (SMS), and/or mailing a hard copy of a redemption confirmation letter or the like.  Examiner notes that the electronic message or SMS may be visually provided to the customer by way of his electronic messaging or SMS device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to receive a notification of completion of the physical action from the endpoint; and transmit a notification to the user indicating completion of the physical action, in response to the notification of completion from the endpoint, in real-time or near real-time relative to the activity of the user, as taught by Boppert.  
One would have been motivated to make such a modification to make appropriate deductions in the reward point balance to reflect the exchange of reward points for the redeemed reward, as suggested by Boppert at [0046].  

Regarding claim 4, Cheng does not expressly teach the computer-implemented method of claim 1, wherein the data structure further includes a profile associated with the endpoint and a profile specific to a sponsor of the at least one rule; which in a related art, Boppert teaches (see Boppert at [0030] which discloses a database 112 that facilitates storing information associated with the customers registered with transaction based service provider 102 and that the database is used to store customer data such as, but not limited to, customer profile data, transaction account details, and/or credit line details, customer related personal information and the like.)  
Cheng does not expressly teach and wherein the method further comprises: retrieving an account number for an account of the endpoint from the profile specific to the endpoint; which in a related art Boppert teaches (see Boppert at [0024] which discloses that a transaction may be conducted by providing the transaction account number to the POS device of the merchant and that the POS device may be any device or system, capable of communication with a payment gateway, a merchant server or the like, to facilitate the transaction.)
Cheng does not expressly teach retrieving an account number for an account of the sponsor from the profile specific to the sponsor; which in a related art Boppert teaches (see Boppert at [0026] which discloses that client nodes 106 may be responsible for sending a reward redemption request to transaction based service provider 102 and suitably receiving the redeemed reward and/or receiving appropriate notifications related to the redeemed reward; Examiner maps the service provider to the sponsor and that each service provider has identifying data corresponding to the transaction.)
Cheng does not expressly teach initiating a transaction between the account of the endpoint and the account of the sponsor, based on the retrieved account numbers, to push funds from the account of the sponsor to the account of the endpoint to pay for the physical action, which in a related art Boppert teaches (see Boppert at [0018] which discloses that a customer may purchase goods and/or services via a payment transaction gateway; see Boppert at [0022] which discloses see Boppert at [0024] which discloses that a point of sale (POS) device may be deployed at a merchant’s establishment and that the POS device may be any device or system, capable of communication with a payment gateway, a merchant server or the like, to facilitate the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to provide for a data structure that includes a profile associated with the endpoint and a profile specific to a sponsor of the at least one rule; and wherein the method further comprises: retrieving an account number for an account of the endpoint from the profile specific to the endpoint; retrieving an account number for an account of the sponsor from the profile specific to the sponsor; and initiating a transaction between the account of the endpoint and the account of the sponsor, based on the retrieved account numbers, to push funds from the account of the sponsor to the account of the endpoint to pay for the physical action, as taught by Boppert.  
One would have been motivated to make such a modification to facilitate a transaction between a service provider and a customer, as suggested by Boppert at [0025-0025].  
Claim 14 recites a system that is configured to perform the steps recited in method claim 4.  The cited portions of the prior art used in the rejection of claim 4 teach the limitations recited in the system of claim 14.  Therefore, claim 14 is rejected under the same rationale as stated for claim 4 above.
Claim 19 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 4.  The cited portions of the prior art used in the rejection of claim 4 teach the limitations recited in the non-transitory computer-readable storage medium of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 4 above.

Regarding claim 6, Cheng teaches a sponsor and activity associated with the user (as previously shown, Examiner mapped the home retail store to the sponsor and product purchases to activity of a user).
However, Cheng does not expressly disclose including an issuer of a payment account associated with the user; and wherein the activity is associated with the payment account, which in a related art Boppert teaches (see Boppert at [0019] which discloses that a card issuer may be any entity that may maintain a line of credit and/or transaction account for the customer; also, see Boppert at [0035] which discloses that data set may include an identifier correlated to a specific issuer or owner of the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include an issuer of a payment account associated with the user; and wherein the activity is associated with the payment account, as taught by Boppert.  
One would have been motivated to make such a modification to implement and manage a reward program bonus in a transaction system, as suggested by Boppert at [0001].  

Regarding independent claim 12, Cheng teaches a system for imposing a physical action based on an activity by a user, the system comprising: a computing device including a memory and a processor coupled to the memory; wherein the memory includes a data structure having multiple rules, each rule associated with a sponsor and indicating a physical action to be performed in response to an activity by a user; and wherein the processor is configured to: receive an activity message including data indicative of an activity of a user and an identifier of a sponsor; retrieve at least one of the multiple rules from the data structure based on the data indicative of the activity and/or the identifier of the sponsor; identify the physical action included in the at least one of the multiple rules; identify an endpoint from multiple endpoints based on the identified physical action; transmit an order for the physical action to the identified endpoint, whereby the endpoint performs the physical action (see comments made by the Examiner for claim 1; see Cheng at [0014] and at [0034] in conjunction with Fig. 1, which discloses a system for encouraging customers to travel to and shop at retail stores that includes a central processing center or server 102 and a data storage device 104; see Cheng at [0040-0041] which discloses that rewards or points may be accumulated through scanning of sales receipts or by way of product purchases when checking out at a register of a retail store; Cheng at [0048] discloses submission of an electronic form to redeem rewards and prizes.  Examiner notes that submission of the electronic form corresponds to the activity message.  Examiner notes that product purchases corresponds to activity of a user; Examiner maps the data storage device to the data structure; see Cheng at [0048] which discloses control signals that control an automated vehicle, such as an aerial drone, to retrieve a product from the shelves of a store and deliver it to the customer; furthermore, see Cheng at [0048] discloses that the electronic form may be submitted to a reward processing device which forms control signals from a control circuit that control an automated vehicle, such as an aerial drone or robot; Cheng at [0048] further discloses that the automated vehicle or robot delivers it to the customer either in the store or at a location external to the store.  Examiner maps the electronic form to the order for the physical action.  Examiner notes that whether the delivery takes place at the store or at an external location depends on what is specified by the customer in the submitted electronic form.  Examiner maps the control signals to the endpoint commands.  Examiner maps the control circuit which facilitates delivery to a customer at a location in the store to a first endpoint.  Examiner maps the control circuit which facilitates delivery to a location external to the store as the second endpoint.  Examiner maps the retrieval and delivery of the product in response to the electronic form being submitted to the recited rule.)
Cheng does not expressly teach receive a first notification of completion of the physical action from the endpoint; and transmit a second notification to the user indicating completion of the physical action, in response to the first notification of completion from the endpoint, in real-time or near real-time of the activity of the user which, in a related art, Boppert teaches (see Boppert at [0046] which discloses that a in case the delivery of the redeemed reward to the customer's premise may take a pre-fixed number of days, rewards program module 110 may notify the customer about the successful completion of the redemption and indicate the expected delivery date of the redeemed reward. The notification may be in the form of an electronic message.  Boppert at [0046] further discloses that the electronic message may be an e-mail, Short Messaging Service (SMS), and/or mailing a hard copy of a redemption confirmation letter or the like.  Examiner notes that the electronic message or SMS may be visually provided to the customer by way of his electronic messaging or SMS device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to receive a first notification of completion of the physical action from the endpoint; and transmit a second notification to the user indicating completion of the physical action, in response to the notification of completion from the endpoint, in real-time or near real-time of the activity of the user, as taught by Boppert.  
One would have been motivated to make such a modification to make appropriate deductions in the reward point balance to reflect the exchange of reward points for the redeemed reward, as suggested by Boppert at [0046].  
Independent claim 17 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in system claim 12.  The cited portions of Cheng and Boppert used in the rejection of claim 12 teach the limitations recited in the non-transitory computer-readable storage medium of claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 12 above.
Regarding claim 13, the modified Cheng teaches the system of claim 12, wherein the data structure further includes a plurality of endpoint profiles, each of the endpoint profiles associated with an endpoint of the multiple endpoints and including an account number and a description of capacity of the endpoint; and wherein the processor is configured to: retrieve one or more of the plurality of endpoint profiles from the data structure; and identify the endpoint from the multiple endpoints based on the endpoint profile of the endpoint being consistent with the physical action (see Boppert at [0025] which discloses that the customer may purchase products and/or services from the merchant such as, for example, a third party service provider, a franchised vendor or the like via payment transactions.  Boppert at [0025] further discloses that the merchant may be any entity that is a provider, broker and/or any other entity in the distribution chain of products and/or services, and that for example, the merchant may be, but is not limited to, a retail store, a travel agency, a restaurant, a hotel, a service provider, an on-line merchant, or the like.  Examiner notes that a provider, broker and/or any other entity in the distribution chain of products and/or services may correspond to an endpoint of the plurality endpoints.  Examiner further notes that the type of entity corresponds to a profile of the endpoint.  Also, see Boppert at [0030] which discloses a database 112 that facilitates storing information associated with the customers registered with transaction based service provider 102 and that the database is used to store customer data such as, but not limited to, customer profile data, transaction account details, and/or credit line details, customer related personal information and the like.  Examiner notes that a customer may correspond to an entity in the distribution chain or products and/or services and that the customer profile data and/or transaction account details may correspond to account number and a description capacity of an endpoint.)
Claim 18 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in system claim 13.  The cited portions of Boppert used in the rejection of claim 13 teach the limitations recited in the non-transitory computer-readable storage medium of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 13 above.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0224576) in view of Boppert et al. (US 2012/0054000) and further in view of Mitchell (US 2017/0178174).
Regarding claim 15, the modified Cheng does not expressly teach the system of claim 12, wherein the physical action includes one of: planting at least one tree seedpod, delivering food and/or water, and/or monitoring wildlife and/or an ecosystem which, in a related art, Mitchell teaches (see Mitchell at [0084] which discloses that incentives, offers, or rewards are also issued according to one embodiment of the present invention in connection with making a reservation and/or making an order for goods or services, by way of example and not limitation, ordering food delivery, food pickup, an Uber car, a Lyft car, a taxi, or any other order for goods and/or services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include one of: planting at least one tree seedpod, delivering food and/or water, and/or monitoring wildlife and/or an ecosystem, as taught by Mitchell.  
One would have been motivated to make such a modification to facilitate redemption of offers and incentives, as suggested by Mitchell at [0084].  

Regarding claim 16, the modified Cheng teaches the system of claim 15, further comprising the endpoint and a drone associated with the endpoint; wherein the endpoint is configured to transmit a command, based on the order, to the drone; wherein the drone is configured to receive the command from said endpoint, execute the command, (see Cheng at [0048] which discloses that the electronic form may be submitted to a reward processing device (e.g., a control circuit), which forms control signals that control an automated vehicle, such as an aerial drone.  Examiner maps the control signals to the endpoint commands and the reward processing device or control circuit to the endpoint.)
and transmit a verification of completion of the command to the endpoint; and wherein the endpoint is further configured to transmit the first notification of completion of the physical action to the computing device in response to the verification of completion of the command (see Boppert at [0046] which discloses that a in case the delivery of the redeemed reward to the customer's premise may take a pre-fixed number of days, rewards program module 110 may notify the customer about the successful completion of the redemption and indicate the expected delivery date of the redeemed reward, and that the notification may be in the form of an electronic message.  Boppert at [0046] further discloses that the electronic message may be an e-mail, Short Messaging Service (SMS), and/or mailing a hard copy of a redemption confirmation letter or the like.  Examiner notes that the electronic message or SMS may be visually provided to the customer by way of his electronic messaging or SMS device. Boppert at [0046] further discloses that the rewards program module 110 may make appropriate deductions in the reward point balance to reflect the exchange of the reward points for the redeemed award.  Examiner notes that for the rewards program module 110 to deduce the completion of the delivery of the redeemed reward, the rewards program module would have received completion notification.)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661